Citation Nr: 0111459	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of right 
pneumothorax, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from December 1972 to 
April 1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

A pulmonary function test in January 2000 revealed an FEV-1 
of 70-percent predicted.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for 
residuals of right pneumothorax are met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, Diagnostic Code 
6843 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1974 rating decision, the RO awarded service 
connection for right pneumothorax, resolved, at the 
noncompensable disability level.  This evaluation was 
increased to 10 percent by the Board in an October 1987 
decision, made effective by the RO from February 1985, based 
on pulmonary function test findings that showed impaired 
forced vital capacity.  In essence, the Board in 1987 
determined that the reduction in forced vital capacity was 
service connected.  This Board Member is bound by that 
determination.


The appellant contends that the 10 percent evaluation 
assigned his service-connected residuals of right 
pneumothorax do not reflect adequately the severity of his 
symptomatology.  He asserts that the evaluation should be 
increased based on symptoms of wheezing and shortness of 
breath.

Initially, we note that this claim arises from the 
appellant's application for increased compensation and there 
is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  VA has also secured all VA 
records that the appellant has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  VA's duty to assist the claimant in this regard 
accordingly has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the appellant has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the Statement of the Case 
that was issued during the appellate process.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
claims, have been satisfied.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2000).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service-connected residuals of right pneumothorax were 
historically rated under diagnostic code 6814 of the rating 
schedule, the diagnostic code that addressed the rating of 
spontaneous pneumothoraces prior to October 7, 1996.  
However, the appellant is advised that from October 7, 1996, 
the respiratory rating criteria were amended and diagnostic 
code 6814 was replaced by the current diagnostic code 6843.  
See 38 C.F.R. § 4.97, Part 4, Diagnostic Codes 6814 (1996) 
and 6843 (2000).

Diagnostic Code 6843 pertains to restrictive lung disease due 
to traumatic chest wall defect, pneumothorax, hernia, etc.  
Effective October 7, 1996, traumatic chest wall defects, 
pneumothorax and hernia, etc., are evaluated as 10 percent 
disabling where a pulmonary function test shows an FEV-1 of 
71- to 80-percent predicted, or FEV- 1/FVC of 71 to 80 
percent predicted, or DLCO (SB) 66- to 80-percent predicted.  
Where a pulmonary function test shows an FEV-1 of 56- to 70-
percent predicted, or FEV- 1/FVC of 56 to 70 percent 
predicted, or DLCO (SB) 56- to 75-percent predicted, a 30 
percent evaluation is warranted.  Where a pulmonary function 
test shows an FEV-1 of 40- to 55-percent predicted, or FEV- 
1/FVC of 40- to 55 percent predicted, or DLCO (SB) 40- to 55-
percent predicted, a 60 percent evaluation is warranted.  
38 C.F.R. § 4.97, Diagnostic Code 6843 (2000).  Note (2) 
provides that following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.  See 38 C.F.R. § 4.97, Part 4, Diagnostic Codes 
6843 (2000).

A review of the evidence of record shows that the appellant 
underwent a VA respiratory examination in January 2000.  At 
this examination he complained of increased shortness of 
breath, and nighttime cough with occasional white sputum.  He 
currently uses inhalers daily.  Physical examination was 
unremarkable except for slightly impaired breath sounds at 
the right basal area with scattered rales.  A chest x-ray was 
negative and an electrocardiogram was normal.  On pulmonary 
function testing, there was an FEV-1 of 70-percent predicted, 
and an FEV- 1/FVC of 75 percent predicted.  The diagnoses 
were history of spontaneous pneumothorax in the past, no 
residuals, history of mild chronic obstructive pulmonary 
disease, and pulmonary function tests positive for mild 
chronic obstructive pulmonary disease.

We note that VA treatment records dated January to March 1999 
include a chest x-ray study showing a calcified granulomata 
in a lung.  There is no evidence of record for pleurisy with 
empyema.

Having reviewed all the relevant evidence of record, the 
Board finds that the evidence supports the assignment of a 30 
percent disability evaluation for residuals of right 
pneumothorax.  Recent pulmonary function testing revealed an 
FEV-1 of 70-percent predicted, which meets the schedular 
criteria in diagnostic code 6843 for a 30 percent evaluation.

However, the criteria for an evaluation in excess of 30 
percent are not met as the most recent pulmonary function 
study does not show an FEV-1 of 40- to 55-percent predicted, 
or an FEV- 1/FVC of 40- to 55 percent predicted, or a DLCO 
(SB) 40- to 55-percent predicted.  Also, the evidence of 
record does not show any recent episode of total spontaneous 
pneumothorax to warrant the assignment of 100 percent 
temporary evaluation.  See 38 C.F.R. § 4.97, Part 4, 
Diagnostic Codes 6843, Note 2 (2000).  Furthermore, for above 
reasons, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (2000).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected residuals of right 
pneumothorax have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board notes that the RO never informed the 
veteran of the results of the pulmonary function test.  We 
may speculate that a determination was made that the results 
of the test were due to intercurrent cause.  However, in view 
of the prior actions of the Board, the rating criteria for 
this disability, and the failure of the examiner to state 
that none of the results were related to the service 
connected disability, the decision is to grant rather than 
remand.



ORDER

A 30 percent disability evaluation for residuals of right 
pneumothorax is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.




		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

